Hovey, J.
— Appellant brought an unlawful detainer action against the respondent, and the trial court sustained a plea in abatement, discharged the jury and entered judgment for respondent.
The controversy grows out of a lease of real estate and a sale of personal property. On November 1,1919, appellant leased about nine hundred acres of land to the respondent for a term of years, at an annual rental *264of $1,000. Respondent paid the first year’s rent by giving $500 in casb and bis note for tbe remaining $500. At tbe same time appellant sold respondent considerable personal property for wbicb tbe latter paid $4,000 in casb. Within a few months after tbe lease was made, tbe parties bad difficulty and, at appellant’s request, they went to tbe city of Portland, Oregon, where appellant resided, and there entered into an arbitration agreement for tbe settlement of all their difficulties. Arbitrators were appointed and conducted a bearing and made an award in writing, by tbe terms of wbicb appellant was to take back certain of tbe personal property and was to have possession of a new bouse upon tbe premises on April 1, 1920, and pay to respondent a substantial sum in casb. Respondent was to be permitted to stay on tbe balance of tbe premises until April 20, 1920, and to retain possession, without rental or charge, for a period of ten days after full payment bad been made by appellant. It appears from tbe testimony that appellant so far accepted tbe award as to take possession of tbe dwelling bouse, but be refused to comply with tbe other terms of tbe award, and bis present action was brought in May, 1920.
It is first contended by appellant that this, being an action of unlawful detainer, tbe arbitration award cannot be interposed as a defense. Ralph v. Lomer, 3 Wash. 401, 28 Pac. 760; Phillips v. Port Townsend Lodge F. & A. M., 8 Wash. 529, 36 Pac. 476; Monroe v. Stayt, 57 Wash. 592,107 Pac. 517, 30 L. R. A. (N. S.) 1102; Hutchinson v. Wilson, 54 Wash. 410, 103 Pac. 474, are cited. These are all cases where outside issues are sought to be brought into tbe case. This action is one for tbe recovery of tbe possession of real property, and a defense which goes solely to tbe right of *265possession cannot be said to be without the issues, and, in our opinion, the portion of this award which is material to this issue raises simply this question.
We come now to consider the effect to be given to the award. This court has held that an agreement for arbitration made in this state is without effect unless it complies with our statute. Dickie Manufacturing Co. v. Sound Constr. & Eng. Co., 92 Wash. 316, 159 Pac. 129. It is admitted that this award is good as a common law award and legal under the laws of the state of Oregon, where it was made, and it seems to be sufficient in all respects to comply with the laws of this state, except that it was never made a matter of record nor judgment entered upon it as our laws prescribe. The parties entering into the agreement were both in the state of Oregon. The subject-matter embraces a lease which, under our laws, is a chattel interest (Tibbals v. Iffland, 10 Wash. 151, 39 Pac. 102; American Savings Bank & Trust Co. v. Mafridge, 60 Wash. 180, 110 Pac. 1015), and certain other personal property concerning which the parties were free to contract irrespective of where it was situated.
It is a familiar principle that a contract good in the state where it is made can be enforced in another state even though it is not executed with the formalities required in the latter state (13 C. J. 252), and this rule has been applied to agreements for arbitration. 5 C. J. 33. In this case, appellant has accepted a part of the award, but it is not necessary for us to pass upon the question whether this in itself would estop him from questioning the legality of it. It is also unnecessary for us to pass upon the effect to be given to the exception in our statute of controversies respecting the title to real property. The title to the land is not involved in this action nor is it affected by the award.
*266In our opinion, the plea was a proper one and the judgment is affirmed.
Parker, C. J., Holcomb, Mackintosh, and Mitchell, JJ., concur.